Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. Judgment, § 82*—when affidavit in support of motion to vacate ■judgment by confession under cognovit in lease presents good defense. On motion to vacate a judgment by confession taken under a cognovit contained in a lease for rent as due under the lease, defendant’s affidavit in support of such motion setting forth that he had been compelled to abandon the lease by reason of the plaintiffs leasing another portion of the building for saloon purposes, contrary to a provision in defendant’s lease that it was understood that the said lessor should not lease any portion of the building to any one for the purpose of retailing liquors or carrying on a saloon or buffet business, whereby it became impossible for defendant to continue in the saloon business in the building under his lease, held to present a good defense to an action on the lease for rent, so as to warrant opening up the judgment and permitting defendant to plead.